UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT MEDINA,
                                                               TRANSFER ORDER
                                Movant,
                                                                  13 Cr. 272 (PGG)
                   -against-
                                                                21 Civ. 5424 (PGG)
UNITED STATES OF AMERICA,
                                Respondent.

PAUL G. GARDEPHE, United States District Judge:

               Movant, currently incarcerated in F.C.I. Ashland, brings this pro se motion under

28 U.S.C. § 2255, seeking to challenge his judgment of conviction entered in United States v.

Medina, ECF1:13-CR-0272, 256 (S.D.N.Y. Feb. 13, 2015). For the reason set forth below, the

Court transfers this action to the United States Court of Appeals for the Second Circuit.

               Court records show that Movant filed a previous motion for relief under § 2255

challenging the same judgment of conviction. See Medina v. United States, ECF 1:18-CV-0734,

27 (S.D.N.Y. Oct. 18, 2020). Because Movant’s previous motion under § 2255 was decided on

the merits, this application is a second or successive motion. See Corrao v. United States, 152

F.3d 188, 191 (2d Cir. 1998).

               Before a second or successive § 2255 motion is filed in the district court,

authorization from the appropriate court of appeals is required. 28 U.S.C. § 2244(b)(3)(A).

Movant must therefore move in the United States Court of Appeals for the Second Circuit for

permission to pursue this application.1




1
  Movant must demonstrate that a motion to the Court of Appeals is based on newly discovered
evidence or a new rule of constitutional law made retroactive by the Supreme Court. See 28
U.S.C. § 2255(h).
                                         CONCLUSION

               The Clerk of Court is directed to mail a copy of this order to Movant. In the

interest of justice, the Court transfers this motion under § 2255 to the United States Court of

Appeals for the Second Circuit. See 28 U.S.C. § 1631; see also Liriano v. United States, 95 F.3d

119, 122-23 (2d Cir. 1996) (per curiam). This order closes this case. If the Court of Appeals

authorizes Movant to proceed in this matter, he shall move to reopen this case under this civil

docket number.

               As the motion makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

               The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith, and therefore in forma pauperis status is denied for the

purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   New York, New York
         June 23, 2021

                                                            PAUL G. GARDEPHE
                                                           United States District Judge




                                                 2
